Citation Nr: 1606226	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from May 2001 to August 2006, and attended the U.S. Coast Guard Academy from July 1997 to April 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 


REMAND

In a June 2014 remand, the Board instructed the RO to provide the Veteran with a VA examination is order to obtain opinion addressing the etiological relationship between any found left knee disability and his military service, including while matriculating at the U.S. Coast Guard Academy.  

In October 2014, the Veteran underwent a VA examination.  The examiner observed that the Veteran sustained a left knee medial collateral ligament (MCL) sprain while at the U.S. Coast Guard Academy.  Ultimately, the examiner provided diagnoses of mild patellofemoral degenerative changes and an overuse disorder.  The examiner then opined that the Veteran's left knee disability was "less likely than not (less than 50 [percent] probability) incurred in or caused by the claimed in-service injury, event or illness."  In support of the opinion, the examiner provided the following rationale:

After thorough review of all available medical records, [the] Veteran's history and exam[ination], it is less likely Veteran's current left knee condition is related to past knee twisting injury incurred in military service.  MRI findings suggested sprain, no other injury.  [The] Veteran was treated appropriately with conservative therapy for the MCL sprain and had documented resolution of the condition in his military medical records.  MCL sprains heal well with conservative treatment.  Medical records are silent for ongoing left knee condition related to the past injury.  No history of recurrent MCL injury post military with his stated sports activity of snowboarding, which causes twisting and torque on the lower extremities. [The] Veteran's physical exam[ination] is normal, he has mild patellofemoral degenerative changes on xray. [The] Veteran's history of left knee pain after running and xray findings are more consistent with an overuse disorder unlrelated [sic] to the resolved MCL sprain.

First, the examiner stated that the Veteran's treatment records are silent for an ongoing left knee disability following the documented "resolution" of the MCL sprain.  However, during the examination, the Veteran reported that "one year after the injury he could still feel pain in his left knee with running."  (Emphasis added).  Moreover, the Veteran stated that his knee was "ok[ay] at that point and eventually got full motion and did not have too much pain," but that he would occasionally feel dull pain after a couple miles of running.  Thus, the evidence suggests that the Veteran experienced ongoing pain in his left knee following the in-service injury.  The examiner did not consider the Veteran's report of ongoing lay-observable symptoms and, instead, relied solely on the lack of in-service treatment in rendering the negative etiological opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion; see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).

Second, as discussed above, the Veteran endorsed left knee pain associated with running and swimming during his active duty following the documented MCL sprain.  Subsequent to his separation from active duty, the Veteran endorsed pain associated with running, surfing, and snowboarding, which resolved within a couple of days of onset.  The examiner opined that the Veteran's post-service left knee symptoms were more consistent with an overuse disorder, but that this disorder was unrelated to the in-service left knee MCL sprain.  The examiner did not provide a rationale for this aspect of the opinion.  Further, the examiner did not provide an opinion as to whether the Veteran's overuse disorder was otherwise related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

For the reasons discussed above, the Board finds that the October 2014 VA examination is inadequate and, consequently, a remand is required in order to provide the Veteran with another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided a VA examination to assess his left knee.  The electronic claims file must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must review and specifically discuss the Veteran's assertions as to in-service events/injuries and in-service symptoms, as well as the post-service course of his disability.  After a thorough review of the evidence and clinical findings, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any current left knee disability, including patellofemoral degenerative changes and an overuse disorder, are related to his active duty.  

A complete rationale for all opinions must be provided.  A complete rationale is not simply a restatement of the evidence, but includes the application of medical analysis to the relevant evidence and a discussion of that application.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

